       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 1 of 15   1
     I9K3FREC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 217 (KMW)

5    GORDON FREEDMAN, JEFFREY
     GOLDSTEIN, TODD SCHLIFSTEIN,
6    DIALECTI VOUDOURIS, and
     ALEXANDRU BURDUCEA,
7
                      Defendants.
8
     ------------------------------x
9
                                                   New York, N.Y.
10                                                 September 20, 2018
                                                   1:30 p.m.
11

12   Before:

13                            HON. KIMBA M. WOOD,

14                                                 District Judge

15
                                  APPEARANCES
16
     GEOFFREY S. BERMAN
17        United States Attorney for the
          Southern District of New York
18   NOAH SOLOWIEJCZYK
     DAVID ABRAMOWICZ
19        Assistant United States Attorneys

20   FASULO BRAVERMAN & DiMAGGIO, LLP
          Attorneys for Defendant Freedman
21   SAMUEL M. BRAVERMAN

22   BRAFMAN & ASSOCIATES, P.C.
          Attorneys for Defendant Goldstein
23   MARC AGNIFILO

24   QUINN EMANUEL URQUHART & SULLIVAN, LLP
          Attorneys for Defendant Schlifstein
25   ALEX SPIRO


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 2 of 15   2
     I9K3FREC

1
     APPEARANCES (Continued)
2

3    THE HOFFINGER FIRM, PLLC
          Attorneys for Defendant Voudouris
4    SUSAN HOFFINGER
     MARK W. GEISLER
5
     LEVITT & KAIZER
6         Attorneys for Defendant Burducea
     RICHARD LEVITT
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 3 of 15          3
     I9K3FREC

1              THE DEPUTY CLERK:     The court now calls the United

2    States v. Freedman, Goldstein, Schlifstein, Voudouris, and

3    Burducea.    Will counsel please state their appearances.

4              MR. SOLOWIEJCZYK:     Good afternoon, your Honor.        Noah

5    Solowiejczyk and David Abramowicz for the government.

6              THE COURT:    Very good.

7              MR. BRAVERMAN:    Good morning.     Sam Braverman, Fasulo

8    Braverman & Di Maggio for Mr. Freedman who is the second

9    gentleman in from the Court's right in the front row.

10             THE COURT:    Thank you.

11             MR. AGNIFILO:    Good afternoon.     Marc Agnifilo, and I

12   represent Dr. Goldstein who is sitting right behind me in the

13   front row.

14             MS. HOFFINGER:    Susan Hoffinger, and I represent

15   Dr. Voudouris who is sitting right behind me.

16             MR. LEFITT:    Richard Levitt for Dr. Burducea who is

17   seated behind me.    Good afternoon, your Honor.

18             THE COURT:    Good afternoon.

19             MR. SPIRO:    Good afternoon, Judge.     Alex Spiro.

20   Dr. Schlifstein is here who I represent in the first row.

21             THE COURT:    Very good.   Let me ask government counsel

22   to bring me up to date.

23             MR. SOLOWIEJCZYK:     Your Honor, the government has made

24   a series of very substantial discovery productions in this

25   case.   They have consisted of, among other things, e-mail


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 4 of 15        4
     I9K3FREC

1    productions, medical records, patient records, financial

2    records, some e-mail search warrant returns, sign-in sheets

3    from the speaker programs that are at issue in this case,

4    that's just some examples of the stuff we've produced.             I think

5    it's fair to say it is a voluminous production.

6              The government anticipates it's substantially done

7    with discovery with one caveat.       There is a case in the

8    District of Massachusetts that relates to certain executives of

9    the pharmaceutical company that is at issue in this case.

10   There is some limited additional discovery that the government,

11   that the District of Massachusetts has produced in their case.

12   And we plan to get a copy of that and produce that to these

13   defendants out of an abundance of caution, just so they can

14   have everything that's potentially relevant to them.

15             THE COURT:    Good.    Have you discussed with defense

16   counsel any motions schedule?

17             MR. SOLOWIEJCZYK:      Yes, your Honor.   What we're hoping

18   to do today, your Honor, is both set a motion schedule but also

19   get a trial date from your Honor.       Given there's so many

20   defense counsel, we want to make sure we get something on the

21   calendar.

22             THE COURT:    I think that's a very good idea.

23             MR. SOLOWIEJCZYK:      This will be a relatively lengthy

24   trial.

25             THE COURT:    Right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 5 of 15     5
     I9K3FREC

1              MR. SOLOWIEJCZYK:     So we had preliminarily discussed a

2    motion schedule which I think -- and defense counsel can

3    correct me if I'm wrong -- would have defense motions being due

4    on January 22 of 2019, government's opposition being due

5    February 27 of 2019, and any replies being due on March 20 of

6    2019.

7              MR. BRAVERMAN:    Judge, on behalf of the defense, we

8    agreed to those dates.

9              THE COURT:    All right.   You said March 20?

10             MR. SOLOWIEJCZYK:     Yes, your Honor.    In terms of a

11   trial date, your Honor, our understanding from the defense

12   counsel is between the five of them, we anticipate, your Honor,

13   this trial could be as long as potentially six weeks.          That's a

14   conservative number, because I think it is always better to say

15   maybe a little longer than a little shorter.        But six weeks

16   potentially.

17             Given that, the defense counsel have told us that the

18   earliest that they're all available would be November of 2019.

19   What we'd ask your Honor is that, to the extent other cases go

20   away or plead out, that we can hopefully move that date up a

21   little bit.    Because this case was indicted in March of this

22   year.

23             THE COURT:    What stands in the way of an earlier date?

24   Counsel's trial obligations?

25             MR. AGNIFILO:    Yes, Judge, Marc Agnifilo.      I can


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 6 of 15          6
     I9K3FREC

1    start.   Judge Garaufis in the Eastern District of New York, I

2    have a fairly involved trial in front of Judge Garaufis

3    involving this alleged sex cult which has gotten some

4    notoriety.   And Judge Garaufis gave me an order that I'm not to

5    take anything other than his case between January 1st and

6    June 30 of 2019.

7              THE COURT:    I didn't know judges could do that.

8              MR. AGNIFILO:    Well, I believe it's never too late.

9    So, he went and did.     And I have another lengthy trial, it is a

10   Manhattan DA's Office case involving an explosion on the Lower

11   East Side where people unfortunately lost their lives.             That's

12   piggybacking behind the federal case with Judge Garaufis.            So

13   that brings me into the fall of 2019.

14             THE COURT:    The Garaufis case begins trial when?

15             MR. AGNIFILO:    So we have a trial date right now of

16   January 7.   But Judge Garaufis just deemed it a complex case.

17   So I think it's going to move maybe until February or March.

18   And that's the reason I think Judge Garaufis gave us this

19   six-month period so that he, quite frankly, he has the

20   flexibility to use any portion of the six months.         It is

21   probably about a two-month trial at the end of the day.            It is

22   a six-defendant case involving sex trafficking and

23   racketeering.    It is a fairly involved trial.

24             So I know that wreaks havoc on other judges and I

25   apologize.   And I will be wherever whatever judge tells me to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 7 of 15         7
     I9K3FREC

1    be whenever.    That is what I'm sitting with at this point.

2              THE COURT:    That trial is due to last how long?        The

3    sex cult trial is due to last how long?

4              MR. AGNIFILO:    Between six and eight weeks.

5              THE COURT:    Is there any chance of it settling?

6              MR. AGNIFILO:    Not with my client.     There is a 15-year

7    mandatory minimum, and it is a very novel theory we believe, so

8    I don't think it will plead.

9              THE COURT:    How long have you been on this case?       This

10   one.

11             MR. AGNIFILO:    Oh, this case.     From close to the

12   inception.    So, in the spring, I think it was probably March of

13   this year.

14             THE COURT:    Is there someone else from your office who

15   could take over your role?

16             MR. AGNIFILO:    Not really, Judge.     There is really

17   just me and Mr. Brafman.     I think Mr. Brafman is tied up with

18   Weinstein, which is going to be a trial.        So I think it is

19   probably just me.    We're really the only two who try cases in

20   our office.    We have seven lawyers, and only two of us really

21   try cases.

22             THE COURT:    Okay.   I understand.

23             MR. BRAVERMAN:    Judge, if I might add one additional

24   issue to that.    One of the other additional issues here is that

25   the government is, as they have said, has been quite forthright


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 8 of 15           8
     I9K3FREC

1    in giving us voluminous discovery.       That is in excess of four

2    terabytes or approximately twice the size of the Library of

3    Congress.   In the millions of documents we have to review.

4    We're working our way through those for our motion practice,

5    which is likely to take us into at least April for decision as

6    it is.

7              At that point, one of the things we are also talking

8    about with the government is some disclosure of their -- and

9    we've been working with them to try to set a schedule, but the

10   404(b) items which we expect are coming, the severance issues

11   which we might be making, those things.        We think that's still

12   likely to consume much of the first half of 2019 as it is.

13             So, if we were to do all our motion practice and the

14   review of these government exhibits prior to trial, that still

15   take us into the summer.     And if my colleague is going to be on

16   trial, there is only so much room before that anyway.

17             So in furtherance of that, Judge, we think that we're

18   all trying to block this out to make this -- I know, for

19   instance, my client can't practice as this is pending.             So it

20   is ruinous to him to wait as long as he has to wait.          But

21   nonetheless, we're all trying to make this as early as

22   possible.   Understanding that everybody has an interest in a

23   reasonable but prompt discussion of the facts.         So we think

24   this is the closest we can get there, Judge.

25             THE COURT:    Is there any prejudice to the government


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 9 of 15          9
     I9K3FREC

1    if we put it off until November?

2              MR. SOLOWIEJCZYK:     Not beyond sort of the usual types

3    of prejudice that would result, your Honor.

4              THE COURT:    You mean fading memories?

5              MR. SOLOWIEJCZYK:     Exactly, your Honor.

6              THE COURT:    So it would be reasonable to put it in

7    early November.

8              MR. SOLOWIEJCZYK:     Yes, your Honor.    I guess the only

9    thing we'd ask, if, for example, Mr. Agnifilo's case goes away

10   unexpectedly, that he let everybody know, and perhaps we could

11   move it up at that point.

12             THE COURT:    Yes.   If that case were to go away, please

13   notify me and the other counsel within 24 hours.

14             MR. AGNIFILO:    I will do that, Judge.      Yes, thank you.

15             THE COURT:    Then we'll have a conference.

16             MR. AGNIFILO:    Very good.

17             THE COURT:    That week.

18             MR. AGNIFILO:    Very good.    Yes, thank you.

19             THE COURT:    I have another criminal trial starting

20   November 1st.    I'd like to set this for November 5.       I don't

21   want to get close to the holidays because we would tend to lose

22   jurors, as you know.     I do have a trial, a one-week trial ahead

23   of you on the 5th, but I think it may well plead out.          So let's

24   set the trial date.

25             The calendar I have here does not go that far.           Does


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 10 of 15        10
     I9K3FREC

1    anyone have a calendar?

2              MR. SOLOWIEJCZYK:     We do, your Honor.     So November 5

3    is actually a Tuesday.     I don't know if you would want it to be

4    the 4th instead.    I'm not sure.

5              THE COURT:    What's the earliest weekday in November?

6              MR. SOLOWIEJCZYK:     Friday the 1st.     I don't know if

7    your Honor wants to start on Friday.

8              THE COURT:    No.   The jury administrator won't do that.

9              MR. SOLOWIEJCZYK:     So then it would be November 4th.

10             THE COURT:    We'll set it November 4, 9:30 a.m.          We

11   should have the jury, given that we'll be first case picking

12   that day, I think.     We might get our jury by 10, 10:30.          We can

13   deal with any new motions in limine or any loose ends can be

14   dealt with between 9:30 and 10 or 10:30.

15             While we're on the subject of trial, I'd like to

16   mention that I try cases from 9:30 in the morning until 2:30 in

17   the afternoon with half an hour for lunch, which has turned out

18   to be to everyone's satisfaction, the lawyers, the jurors,

19   everyone.   It gets in a full trial day.       And given the length

20   of the case, I may well sit on Fridays.        As we get closer to

21   the date, I'll decide.

22             Is there any objection to an exclusion of time between

23   now and November 4, 2019?

24             MR. BRAVERMAN:      No objection, your Honor.

25             THE COURT:    In light of the fact that defense counsel


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 11 of 15         11
     I9K3FREC

1    need time to review discovery and to make any motions, I find

2    that an exclusion of time from today through November 4, 2019,

3    is in the interest of justice and that those interests outweigh

4    the interests of the defendants and the public in a speedy

5    trial.    I thus exclude that time.

6               While we are on the subject of trial, I have a memo on

7    trial procedures.     I have a memo on picking juries.       If you

8    could just check with my, whenever you're ready to consider

9    that, call my deputy or look at the rules I have posted.            I'm

10   not sure that I have posted everything my deputy has, so I

11   suggest that you contact my deputy.

12              We ought to pick a date for voir dire and request to

13   charge.    Do we have a date about two weeks before November 4?

14   Why don't we make it three since I'll be on trial.

15              MR. SOLOWIEJCZYK:    Your Honor, that would be

16   October 14, 2019.

17              THE COURT:   Good.   On October 14, 2019, I need to have

18   you submit all on one disc your voir dire, that which is

19   agreed, and then any that are disagreed, telling me what they

20   are.

21             MR. SOLOWIEJCZYK:     Your Honor, actually I just noticed

22   that the 14th is Columbus Day.       I don't know if we want to make

23   it the 15th instead.

24             THE COURT:    We'll make it the 15th.

25             With respect to request to charge they, too, should


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 12 of 15     12
     I9K3FREC

1    all be on same disc with the government's first request first,

2    and the defense response to that first.        The response being

3    redlining and any authorities you have.        I think that's all I

4    need to mention on that.

5              Is there anything else anyone would like to raise?

6              MR. SOLOWIEJCZYK:     Your Honor, so just to confirm,

7    defense motions will be due on January 22, 2019, government

8    opposition the 27th of February, 2019, and defense reply on

9    March 20, 2019.

10             THE COURT:    That's correct.

11             MR. SOLOWIEJCZYK:     Thank you.

12             THE COURT:    Did everyone hear that?

13             MR. BRAVERMAN:    Yes, we did, your Honor.       Judge, just

14   two other matters if I could.       One is that we're in

15   consultation with the government now about amending the

16   protective order to allow our clients to have greater access to

17   these documents and not have to travel to our offices to review

18   it.   I think we're going to reach an agreement on just about

19   all those issues.     If we do, can we present to the Court a new

20   protective order that the parties agreed to, to allow the

21   clients greater access?

22             THE COURT:    Of course.

23             MR. BRAVERMAN:    Okay.    And the other one I wanted to

24   raise was two others.     I intend to request to the Court to

25   consider a jury questionnaire in this case, given nature of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 13 of 15     13
     I9K3FREC

1    charges and the press that's been -- there has been an enormous

2    amount of press on this.

3              THE COURT:    Really?

4              MR. BRAVERMAN:    I would like to, Judge.      I found in

5    charges like this or highly complicated cases for which there

6    is a lot of press about things, and we know there has been a

7    lot of press about these issues recently about fentanyl and

8    other drugs like that, I could then submit that to the Court

9    well in advance of the date the Court has proposed so the Court

10   could consider that, still maintaining our schedule.

11             So if I gave a motion to the Court and a proposed

12   questionnaire let's say in September, that would still give the

13   Court and the parties an opportunity to review it, consider it,

14   and let the Court reach a decision and go from there.

15             THE COURT:    Certainly I'll consider a written

16   questionnaire to be answered in writing.        That would be

17   administered by the jury administrator.

18             MR. BRAVERMAN:    Yes, exactly.

19             THE COURT:    What I prefer is for you to confer ahead

20   of time before you propose something.        Confer among all defense

21   counsel and with the government, see if you can come up with a

22   joint proposal for a questionnaire.       The jury administrator

23   needs a fair amount of time to get the jurors in to administer

24   it, and then it takes time for copies to be made for all

25   counsel, and then for counsel all to confer about who you agree


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 14 of 15        14
     I9K3FREC

1    to let go, who you don't agree to let go.        If you all agree to

2    let a juror go, I'm very likely to simply let the juror go.

3    I'll assume you have good reasons.       But I'd need to see it,

4    then the jury administrator needs to see it.         Try to have it

5    ready four weeks ahead of time.

6               MR. BRAVERMAN:   Absolutely, Judge.      I've done it with

7    Judge McMahon.    Judge Cogan did it.     It does take a lot of work

8    to get it done, but in the end we picked a jury in a day.           So

9    it really made a big difference.

10              THE COURT:   It will make a big difference if it's done

11   right.   I agree.

12              MR. BRAVERMAN:   I hope to do it right, and I'll get it

13   to the Court well in advance.

14              THE COURT:   Good.

15              MR. BRAVERMAN:   One other issue is on the next court

16   date, which is at this point likely to be for ministerial

17   matters, discussion of dates, can we ask that the defendants be

18   excused from appearing on that court date?         Obviously they're

19   required to continue to come back to court, they have a duty to

20   be here.    But if on that date we would consider excusing them,

21   absent a final trial conference.

22              THE COURT:   Does the government have a view?

23              MR. SOLOWIEJCZYK:    No objection, your Honor.

24              THE COURT:   All right.    They will be excused from the

25   next conference.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00217-KMW Document 53 Filed 10/23/18 Page 15 of 15      15
     I9K3FREC

1              MR. BRAVERMAN:    Thank you very much.

2              THE COURT:    As part of the voir dire, I ask the

3    government to prepare a description of the case and an

4    introduction of the parties.

5              Okay.    Anything else?

6              MR. SOLOWIEJCZYK:     Nothing further from the

7    government.

8              MR. BRAVERMAN:    Nothing further, your Honor.       Thank

9    you.

10             MR. AGNIFILO:    Nothing from me.     Thank you.

11             MS. HOFFINGER:    Nothing, thank you.

12             MR. LEFITT:    Thank you.

13             THE COURT:    Thank you very much.     We are adjourned.

14             (Adjourned)

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
